In a letter dated August 20, 2008, to the Clerk of the Appellate Courts, respondent Neil A. Dean, of Topeka, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, there had been a finding by the Review Committee of the Kansas Board for Discipline of Attorneys that there was probable cause to believe that the respondent had violated the Kansas Rules of Professional Conduct in five separate complaints. The allegations in the complaints were that the respondent failed to act diligently, failed to communicate with clients, abandoned representation of clients, and misappropriated client funds.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Neil A. Dean be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Neil A. Dean from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).